                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

UNITED STATES OF AMERICA,           )                 Criminal Action No. 3:19-cr-00302-JMC-1
                                    )
                  v.                )
                                    )                                  ORDER
KENYADA JAQU, ALSO KNOWN AS         )
KEN,                                )
                                    )
                  Defendant.        )
___________________________________ )

       This matter is before the court to address the posture of the case in light of documents that

were filed pro se by Defendant Kenyada Jaqu (by way of his mother) on February 4, 2020. (See

ECF No. 143.) At the time these documents were filed, Jaqu was represented by counsel, Connie

D. Breeden. Because Jaqu does not have a right to hybrid representation, the court need not

address, review, or consider the substantive content of these documents. See, e.g., McKaskle v.

Wiggins, 465 U.S. 168, 183 (1984); United States v. Johnson, 464 F. App’x 175, 177 (4th Cir.

2012); Pagliaccetti v. Kerestes, 948 F. Supp. 2d 452, 457 (E.D. Pa. 2013) (“Because there is no

constitutional right to hybrid representation, [] a district court is not obligated to consider pro se

motions by represented litigants,. . . .”) (citing McKaskle). However, the court acknowledges that

Jaqu’s documents were filed without any restrictions. Moreover, upon a cursory review of the

content of the documents, it appears that Jaqu was attempting to communicate information

regarding his case to his attorney. In an attempt to determine whether Jaqu’s actions have created

any constitutional issues as to the foregoing, the court has scheduled a teleconference with counsel

for 11 a.m. on Thursday, February 5, 2020. As long as he is represented by counsel, Defendant

Kenyada Jaqu and his mother are expressly ORDERED to not file pro se any additional

documents.



                                                  1
      IT IS SO ORDERED.




                               United States District Judge
February 5, 2020
Columbia, South Carolina




                           2
